Chappell, J.
This was an action filed by plaintiff on November 2, 1945, to recover unpaid attorney’s fees arising out of litigation wherein plaintiff was employed by and represented defendant.
The petition alleged in substance that on or about April 15, 1944, defendant, by oral agreement, employed plaintiff as an attorney to represent him in various matters arising out of litigation then pending, in pursuance of which agreement plaintiff performed valuable services to and including September 23, 1944. An itemized statement of the services rendered and the alleged reasonable value thereof was attached to and made a part of the petition, which prayed judgment for $500 as a balance due and unpaid.
On December 1, 1945, defendant answered, denying generally. However, as stated in defendant’s brief: “The appellant does not deny that services were rendered, but disputes the amount sought by the appellee. * * * appellant, denies that plaintiff’s services were rendered for the period in question, and since certain sums had been paid for such services during the period the plaintiff was employed, that he, the appellant, is not indebted to the plaintiff in the sum as alleged, * *
The cause was set for trial to a jury on December 2, *6341947. The transcript discloses that defendant and his attorney had due and proper notice thereof, but did not appear for trial, whereupon a jury was impaneled, evidence was adduced, and on December 2, 1947, plaintiff was awarded a jury verdict for $500.
From that point on, the proceedings herein were identical with Dryden & Jensen v. Mach, No. 32480, ante p. 629, 35 N. W. 2d 497, except that the journal entry overruling defendant’s motion for new trial was filed on March 17, 1948, instead of March 22, 1948, as in the foregoing case. A fortiori, the applicable and controlling rules of law herein are also the same as in Dryden & Jensen v. Mach, supra, and for that reason they will not be repeated in this opinion.
For the reasons therein and herein set forth, the judgment should be and hereby is affirmed.
Affirmed.